DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Telefus et al. (Telefus) (US Pub. No. 2020/0366079 A1).
Regarding claim 1, Telefus discloses a short-circuit isolator 200 (intelligent circuit breaker, (para. [0069]) for electrically isolating a short circuit in a fire protection system (fire hazards could be caused by circuit breaker fault, the short circuit isolator is a protection system), the short-circuit isolator comprising a wireless communications module (para. [0069] discloses that intelligent circuit breakers in Telefus are short-circuit isolators and are designed to communicate with smart devices; para. [0187] discloses that wireless transceiver of the circuit breaker enables wireless communication to remotely disconnect a branch circuit and load(s) protected by the intelligent circuit breaker, therefore, the intelligent circuit breaker includes wireless communication module 230.) (Also, see Fig. 2A and Fig. 14).
	Regarding claim 2, the wireless communications module 230 is configured to transmit a status indicative of whether the short-circuit isolator has been activated.  Fig 14.
	Regarding claim 3, the short-circuit isolator (breaker) in Telefus is configured to operate in accordance with a command received via the wireless communications module.  See para. [0187]).
Regarding claim 4, in Telefus, the short-circuit isolator comprises a memory (represented by processor 220, Fig. 2) configured to store data relating to operation of the short-circuit isolator and/or health of the fire protection system at the short-circuit isolator.
Regarding claim 5, the short-circuit isolator 200 in Telefus is configured to transmit at least part of the data from the memory via the wireless communications module 230.
Regarding claim 6, the short-circuit isolator 200 in Telefus is configured to interrupt an electrical circuit responsive to detection of a short circuit (implicitly discussed in para. [0009]).
Regarding claim 8, Telefus discloses a fire protection system (intelligent circuit breaker system, Fig. 12) comprising:
a fire control panel 1210 (Fig. 12) (as discussed in the rejection of claim 1, the intelligent circuit breaker system in Telefus is interpreted as a fire control system)
Telefus disclose a plurality of components electrically connected to the fire control panel in a circuit having a loop configuration (para. [0172]);
wherein the circuit is divided into electrically-isolatable segments 1214 using at least one short-circuit isolator 200 according to claim 1.
Regarding claim 10, it is inherent that the system of claim 8 is located in a building or associated with a building.
Regarding claim 11, Telefus discloses a method of interacting with a short-circuit isolator, the method comprising 
wireless receiving data from the short-circuit isolator and/or wireless transmitting a command to the short-circuit isolator (para. [0069] discloses that intelligent circuit breakers in Telefus are short-circuit isolators and are designed to communicate with smart devices.  Also see para. [0187].)
Regarding claim 12, the wireless communications module 230 in Telefus is configured to transmit a status indicative of whether the short-circuit isolator has been activated.  Fig 14.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telefus et al. (Telefus) (US Pub. No. 2020/0366079 A1) in view of Yao et al. (Yao) (US Pub. No. 2015/0131188 A1). 
Regarding claim 7, Telefus fails to explicitly disclose wherein the short-circuit isolator is configured to detect a short circuit by detected of a reduction in line resistance within the circuit to below a threshold value.  However, one of ordinary skill in the art would have readily recognized that when the circuit is shorted, the resistance of a current sensing is significantly reduced as taught in Yao (see para. [0033]). Therefore, it would have been obvious to one of ordinary skill in the art to apply this teaching in Telefus to determine a short circuit in the system.  Further, the examiner takes official notice that using a threshold to determine the validity of the condition is conventional in the art and one of ordinary skill in the art would have used this threshold in the modified system of Telefus and Yao to determine whether a short circuit condition is happening. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telefus et al. (Telefus) (US Pub. No. 2020/0366079 A1) in view of Kwon et al. (Kwon) (US Pub. No. 2020/0084574 A1).  
Regarding claim 15, Telefus discloses a short circuit isolator 200.  Telefus fails to disclose detecting a wireless signal emitted by the short-circuit isolator; and determining .  

Allowable Subject Matter

Claims 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE B LIEU/Primary Examiner, Art Unit 2684                     

23 Oct 21